Citation Nr: 1733280	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee (right knee disability).

2.  Entitlement to a separate compensable rating for recurrent subluxation of the right knee.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1980.

This appeal initially came before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a DRO hearing in June 2015 and the transcript is associated with the record. 

The Board notes in a November 2016 rating decision, the RO granted service connection for right knee scar, as secondary to the Veteran's right knee disability, and assigned a noncompensable evaluation, effective June 14, 2012, the date the claim for a higher rating for the right knee disability was received.  The right knee scar and right knee arthritis will be collectively referred to as right knee disability.

The Board remanded the appeal in September 2016 for further evidentiary development.  The case has been returned to the Board at this time for further appellate review. 

The Board notes that in the March 2013 notice of disagreement, the Veteran reported that his right knee disability symptoms impact his intimate relationships and causes him to have a lonely life.  As it appears the Veteran is raising the issue of possible psychiatric symptoms associated with his right knee disability, and this issue has not yet been adjudicated by the RO, this issue is referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).

As a final preliminary matter, the Board notes that, after the RO's last adjudication of the claim in November 2016 and prior to recertification to the Board, the VA obtained a December 2016 VA examination report and updated VA treatment records.  Although the Veteran has not waived initial RO consideration of such evidence, the evidence was considered by the RO in a March 2017 rating decision.  Moreover, in its September 2016 remand, the Board instructed that a SSOC should be issued after readjudication of the claim.  While the RO did not absolutely comply with this instruction, the Board finds that there was substantial compliance. See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial compliance with the terms of a remand is shown when the Secretary's actions "resolve the issue that required the remand order").  Here, the RO readjudicated the claim and considered all of the evidence.  This resolved the issue that required the remand order and another remand for technical compliance with the order to issue a SSOC would merely delay resolution of the claim with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board will therefore adjudicate the claim for an increased rating for right knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by painful motion of the right knee, with flexion no worse than 80 degrees with pain.

2.  Throughout the appeal period, the Veteran's right knee disability produced moderate subluxation, which was characterized as knee giving way; however, the evidence does not show that these symptoms more nearly approximated severe lateral instability or subluxation.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes (DC) 5010-5003, 5260 (2016).

2.  The criteria for entitlement to a separate 20 percent disability rating, but no higher, for right knee subluxation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In August 2012, the RO issued a letter notifying the Veteran about what information and evidence is needed to substantiate his increased rating claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  The duty to notify has been met. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's VA treatment and examination reports.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded multiple VA examinations for his right knee disability over the course of the appeal.  Moreover, his statements in support of the claims are of record.  

As previously discussed, in September 2016, the Board remanded the Veteran's claim to the RO for further development.  The Board's directives included obtaining a VA examination to conduct testing for pain on active and passive motion, and in weight-bearing and nonweight-bearing positions, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  The December 2016 VA examiner adequately addressed the questions posed in the September 2016 remand, thus there has been substantial compliance with the Board's remand directives in this regard.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40. 

When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40.

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion of a major joint or group of minor joints caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DCs 5003 and 5010, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Again, the Court has clarified that general painful motion under 38 C.F.R. § 4.59 do not require the presence of arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011), aff'd, 479 F. App'x 978 (Fed. Cir. 2012).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claim seeking a higher rating for his service-connected right knee disability in June 2012.

The Veteran's right knee disability is rated as 10 percent disabling under Diagnostic Code 5010.  He was assigned a separate noncompensable rating for right knee scar associated with right knee disability under Diagnostic Code 7805, effective from June 14, 2012.  

38 C.F.R. § 4.71a, DC 5010 directs that the evaluation of traumatic arthritis be undertaken by application of DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R.    
§ 4.71a, DC 5261.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).  

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

On the August 2012 VA examination, the Veteran complained of throbbing right knee pain.  He denied flare-ups in that the pain was constant.  He reported swelling and reported he had a knee aspiration in May 2012.  He also reported stiffness after driving and prolonged standing or walking and swelling.  He denied any locking or giving away, heat, redness of his knee, or radiation of pain.  He reported rest helps with his knee pain and that his ambulation and standing is not affected by his knee condition.  He reported he was employed as a policeman for the Department of Correction and states his knee condition did not have any impact on his job performance, but stated he rests on occasion to relieve the pain and that he was in a supervisory position, so it helps in controlling the pain.  He denied problems doing routine chores around the home.  Functionally, the examiner noted the Veteran was independent in activities of daily living, transfers, and ambulation. 

Physical examination revealed there was no edema, effusion, or heat or crepitation.  The Veteran reported mild pain on manipulation of the right knee.  Flexion was 90 degrees and pain began at 80 degrees.  Extension was to 0 degrees.  Medial and lateral stress test did not reveal any instability of the knee.  Lachman's McMurray and Drawer's tests were negative.  Repetitive motion did not change his range of motion or his symptoms.  There was no muscle atrophy.  The examiner noted functional loss, functional impairment, or additional limitation of range of motion (ROM) of the right knee and lower leg after repetitive use due to less movement than normal, pain on movement, and swelling.  There was tenderness or pain to palpation of the right knee.  Muscle strength and joint stability testing revealed normal results for both lower extremities.  There was no evidence or history of recurrent patellar subluxation/dislocation or ankylosis.  The examiner noted the Veteran had history of a meniscal tear and a meniscectomy in 1991, frequent episodes of joint pain and effusion, and residuals of pain and edema.  X-ray revealed degenerative or traumatic arthritis in the right knee.  The examiner indicated during a flare up, the Veteran may have further limitations in range of motion or functional capacity in terms of ambulation and/or sustained activities and endurance could also be limited during acute exacerbations.

The examiner could not detect objective evidence of weakness incoordination or lack of endurance.  The Veteran had no complaints of fatigue.  The examiner concluded that the right knee did not impact his ability to work. 

In his March 2013 notice of disagreement, the Veteran reported flare-ups with unbearable pain, swelling, and fluid in his right knee.  He reported difficulty getting out of bed some mornings.  The Veteran also indicated that he had to leave a part-time position due partly to his right knee.  

In his June 2015 DRO hearing, the Veteran reported pain, constant swelling of the knee, and that he had to take a few days off of work.  He reported that it gives out here and there and that he experiences stiffness in the mornings.  He also reported pain with climbing the stairs and walking.  He reported using a knee brace occasionally and a cane.   

In a June 2015 VA examination, the Veteran reported pain with weight-bearing with flare-ups of pain and swelling once or twice a month.  He reported previous aspirations and injections of the knee.  He indicated there was discussion of a knee replacement and that he was attempting to lose weight before any such procedure.  

Flexion of the knee was 5 to 95 degrees and extension was 95 to 5 degrees.  The examiner noted motion itself contributed to functional loss due to pain and less motion than normal.  There was evidence of pain with weight-bearing and generalized tenderness.  A history of recurrent subluxation of a moderate degree and recurrent effusion were noted.  There was no history of lateral instability.  There was no joint instability or meniscus (semilunar cartilage) condition or ankylosis.  X-ray revealed slightly worsening degenerative joint disease and questionable small suprapatellar joint effusion.  The examiner concluded that the right knee did not impact his ability to work, as he works as a correctional commander and his job is primarily administrative in nature.  

An October 2015 VA treatment record noted moderately-advanced tri-compartmental arthrosis of his right knee and moderate to moderately-advanced arthrosis of his left knee.  His right knee was by far more symptomatic.  
He had been treated extensively, non-operatively without satisfactory relief.  Based on decreasing his risk of complications from total knee arthroplasty, he planned to lose 30-40 pounds prior to having the surgery.  He reported possibly retiring from his work in 2017 and would like to time the knee replacement surgery to somewhere around the time of his anticipated retirement.  Examination of his right knee revealed range of motion from 0 to 115 degrees.  He ambulated with minimal limp.  There was an effusion and no instability or ankylosis.

A May 2016 VA treatment record noted his moderately advanced to advanced degenerative disease has become more disabling since his last visit in October 2015.
He continued to work on his weight, but had been having difficulty reach his goal.  He has had bilateral knee pain for greater than 5 years.  The right knee pain was significantly worse than the left.  The Veteran tried medications and injections, which have been of little benefit.  Physical examination revealed normal temperature of the right knee, small effusion, some fullness to the popliteal area, and he ambulated with a minimal to moderate limp.  Anterior cruciate ligament and posterior cruciate ligaments appeared intact.  Range of motion was 0 to 115 degrees.  The impression was bilateral moderately advanced to advanced degenerative joint disease of both knees.

An August 2016 VA treatment record reflects the Veteran reported right knee pain and burning in his right calf.  He reported it hurts worse when he is on his feet a lot at work and walking daily.  The clinician noted he had bilateral moderately advanced knee arthrosis, right more symptomatic than left.  He uses Aleve and aspercreme for pain.

The Veteran underwent an additional VA examination in October 2016.  The Veteran reported pain with weight-bearing with flare-ups of pain and swelling once or twice a month.  He reported previous aspirations and injections of the knee 

Flexion of the right knee was 0 to 115 degrees and extension was 115 to 0 degrees.  The examiner noted motion contributed to functional loss due to pain and less motion than normal.  There was evidence of pain with weight-bearing and generalized tenderness.  There was no history of recurrent subluxation or instability  noted.  There was no ankylosis.  X-ray revealed mildly worsening degenerative joint disease.  The examiner noted a scar with length 2cm X width 0.3cm with no objective evidence of pain.  The examiner concluded that the right knee did impact his ability to work, as it would be best to limit heavy lifting, squatting, kneeling, and significant running.  The examiner indicated it would not preclude sedentary or light duty work.

The Veteran underwent an additional VA examination in December 2016, which contains findings that complies with the testing required under Correia v. McDonald, 28 Vet. App. 158 (2016), pursuant to the Board's prior September 2016 remand.  The Veteran reported pain rated as 8-9/10 in the bilateral knees.  He reported no flare ups with his right knee because pain is constant on a daily basis.  Veteran reported he uses over-the-counter topical rubs/ice for pain relief.  His range of motion testing revealed right knee flexion of 110 degrees with objective evidence of painful motion that did not cause functional loss, and extension from 110 to 0 degrees.  No additional limitation in the range of motion, or functional loss or impairment was noted after three repetitions.  The examiner indicated that weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  

Regarding the range of motion testing required under Correia, the examiner indicated there was no pain with weight-bearing and no pain on passive range of motion.  There was no deformity, mal-alignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  There was no joint instability, meniscus (semilunar cartilage) condition.  X-ray revealed slightly worsening degenerative joint disease and questionable small suprapatellar joint effusion.  The examiner noted a scar with length 2cm X width 0.3cm with no objective evidence of pain, well healed, barely visible, non-tender, no induration, and no skin loss.  The examiner concluded that the right knee did not impact his ability to work.  

Regarding the Veteran's right knee disability with painful motion, the Board notes that the Veteran is already in receipt of a 10 percent rating under DC 5010-5003 for joint pain pursuant to 38 C.F.R. § 4.59  for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating.  Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti, 27 Vet. App. at 428-29.  However, there is no involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations required for a 20 percent rating under DC 5010.  In addition, the Board concludes that the evidence does not support a rating of 20 percent for limitation of flexion under DC 5260.  In reaching this decision, the Board observes that range of motion testing showed that, for the entirety of the appellate period, the Veteran's flexion levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion, flare-ups, and pain with weight-bearing is taken into consideration.  Specifically, the Board notes that flexion was no worse than 90 degrees, with pain at 80 degrees, for the entirety of the appeal period.  Although the Veteran reported flare-ups and pain with weight bearing, the Board finds any additional limitation is already contemplated by the 10 percent rating, given that under DC 5260, a 20 percent requires flexion limited to 30 degrees.  In connection, the Board notes that the Veteran cannot be awarded a separate 10 percent rating under DC 5260, because it would constitute pyramiding under 38 C.F.R. § 4.14, as it would result in evaluating the same manifestation (pain and limitation of motion) under different diagnostic codes.  Thus, the Board finds that the evidence does not reveal limitation of flexion of the right knee sufficiently restricted to warrant a rating higher than 10 percent under either DC 5010-5003 or 5260.

In addition, the Board concludes that the evidence does not support a separate rating for limitation of extension under Diagnostic Code 5261.  In reaching this decision, the Board observes that range of motion testing showed that, for the entirety of the appellate period, the Veteran's extension levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion is taken into consideration.  Specifically, the Board notes that extension was at worst 5 degrees, for the entirety of the appeal period.

Regarding the Veteran's right knee instability, the Board finds a separate 20 percent rating under DC 5257 is warranted for the entire appeal period.  Here, the June 2015 VA examination report confirmed that the Veteran had a history of subluxation of a moderate degree, as well as the Veteran's multiple lay reports of his knee locking up or "giving way," to include during his June 2015 DRO hearing.  He also reported that he wears a knee brace occasionally.  The Board also finds that a rating higher than 20 percent is not warranted for right knee subluxation for the entire appeal period.  There was a specific finding of moderate subluxation on the June 2015 VA examination and the additional VA treatment records and 2016 examination reports found no subluxation or instability.  These findings are consistent with the 20 percent rating currently assigned under DC 5257 for moderate subluxation and do not more nearly approximate severe subluxation.  Thus, the medical and lay evidence reflects competent evidence of subluxation in the right knee, and thus, warrants a 20 percent rating, but no higher, for the entire appeal period under DC 5257.

With regard to the Veteran's right knee scar, as noted above, in the November 2016 rating decision, the RO granted service connection for this disability and assigned a noncompensable rating for such disability under DC 7805.  Diagnostic Codes 7800 through 7805 provide the rating criteria for different types of scars.  The VA examination reports of record note that the Veteran's surgical scar was not painful or unstable, nor did it have an area greater than 39 square centimeters.  The record does not show that the Veteran has ever reported his surgical scar to be painful or unstable.  In addition, there is no indication that the scar causes symptoms not considered under the rating criteria provided in DC 7805.  Therefore, the Veteran does not meet the requirements for a compensable rating under DC 7805 for the surgical scar associated with his right knee surgery.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria, which include all of the Veteran's right knee symptoms, and the Board, therefore, need not consider whether this disability cause marked interference with employment. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)). 

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the right knee disability renders him unemployable, nor does the Veteran assert that he is unemployable.  Here, the Veteran has continuously been working at a correctional department.  Further, the Veteran indicated in his VA examinations that his right knee condition does not have any effect on his occupation as his job is administrative in nature and he is able to rest, also confirmed by the VA examiners.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.

For the foregoing reasons, a rating in excess of 10 percent is not warranted for right knee disability and a separate 20 percent rating for moderate right knee subluxation is warranted for the entire appeal period.  The Board has considered the medical and lay evidence of record, but the above analysis reflects that a preponderance of the evidence is against any higher or separate rating.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to a rating in excess of 10 percent for right knee disability is denied.

Entitlement to a separate 20 percent disability rating, but no higher, for recurrent subluxation of the right knee, is granted, subject to controlling regulations governing the payment of monetary awards.





_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


